



COURT OF APPEAL FOR ONTARIO

CITATION: Economical Mutual Insurance Company v. State Farm
    Mutual Automobile Insurance Company, 2015 ONCA 485

DATE: 20150626

DOCKET: C59972

MacFarland, Lauwers and Huscroft JJ.A.

IN THE MATTER OF the
Insurance
    Act
, R.S.O. 1990, c. I.8, as amended

AND IN THE MATTER OF the
Arbitration Act
, S.O. 1991, c. 17, as amended

AND IN THE MATTER OF an
    Arbitration

BETWEEN

Economical Mutual Insurance Company

Applicant

(Appellant on Appeal)

and

State Farm Mutual Automobile Insurance Company

Respondent

(Respondent on Appeal)

Daniel Strigberger and Monika Bolejszo, for the
    appellant

Mark K. Donaldson and Carlie Flynn, for the respondent

Heard and released orally: June 19, 2015

On appeal from the order of Justice Thomas R. Lederer of
    the Superior Court of Justice, dated October 24, 2014.

ENDORSEMENT

[1]

The parties here agree that if the broker was negligent in cancelling
    the policy effective July 26, Economical is bound.

[2]

The appellant argues that the arbitrator asked the wrong question when
    he asked whether changes made to Economical s policy at the request of Hasan
    were properly effected by the broker.  He argues that the proper question
    should have been: What did she instruct the broker to do?

[3]

In our view, on the facts of this case, it doesnt matter. The
    arbitrator did not accept the brokers evidence when he said: she must have
    given it to me in relation to the July 26 date.

[4]

Her evidence was she wanted full coverage until she left. While much of
    the arbitrators reasoning is seriously flawed, he did say clearly that he
    preferred Mrs. Hasans evidence to Pannettas and concluded that the broker was
    negligent in telling the insurer coverage was to be cancelled effective July
    26.

[5]

The record before the arbitrator supports this finding. While it is true
    that the issue could have gone the other way, this was a matter for the
    arbitrator.

[6]

The appeal is dismissed.

[7]

On the agreement of counsel costs are to the respondent fixed in the sum
    of $8,500 inclusive of disbursements and H.S.T.

J.
    MacFarland J.A.

P.
    Lauwers J.A.

Grant
    Huscroft J.A.


